519 F.2d 1399
1975-1 Trade Cases   60,283
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.J.C. Parker Dodge, Inc.v.Chrysler Motors Corp. and Chrysler Realty Corp.
No. 74-1442.
United States Court of Appeals, Fourth Circuit.
Decided April 21, 1975.

Before:  BUTZNER, FIELD and WIDENER, Circuit Judges.

PER CURIAM

1
Alleging a variety of claims incident to the operation and termination of its automobile dealership, the plaintiff instituted this action for damages under the Dealers Day in Court Act, 15 U.S.C. Secs. 1221-1225.  Following extensive discovery proceedings, the district court granted the defendants' motion for summary judgment,1 finding that some of the claims did not fall within the ambit of the Act and that others were barred by the three year statute of limitations.


2
We find ourselves in agreement with the district judge in his disposition of all of the claims except the allegation of the plaintiff that Chrysler interfered with its efforts to sell the dealership.  While the plaintiff has the burden of showing the presence of the elements of coercion or intimidation with respect to this claim, our review of the record discloses the presence of genuine factual issues which in our opinion should be resolved by a plenary trial.


3
Accordingly, the judgment of the district court on this claim is reversed but in all other respects is affirmed.


4
Affirmed in part;  Reversed in part.



1
 The court initially granted partial summary judgment, reserving for trial the plaintiff's claims relative to hold-backs on 1969 and 1970 model vehicles as well as unpaid warranty work.  Thereafter, with the approval of the court, the plaintiff took a voluntary nonsuit with respect to the unadjudicated claims, and a final order of judgment was entered in favor of the defendants